DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12 are pending as amended on 6/21/2022. 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 6/21/22. In particular, claim 1 has been amended to require the step of polycondensation at a pressure of up to 30 bar, with a gradual reduction in pressure to atmospheric or below, to occur in a single reactor. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Election/Restrictions
Newly submitted claims 11-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 11 and 12 recite a process according to claim 1, further limited by requiring an antifoaming agent in the polycondensation reaction. However, original claim 2 recites a process according to claim 1, further limited by requiring an absence of antifoam in the polycondensation reaction. The process recited in original claim 2 and the process recited in new claims 11 and 12 are mutually exclusive and recite materially different polycondensation reaction compositions, thereby resulting in different physical properties and effects in the respective processes. In addition, these species are not obvious variants of each other based on the current record. For at least the reasons that the species require different fields of search and that the prior art applicable to one species would not likely be applicable to another species, there is a search and examination burden for the patentably distinct species.
Since applicant has received an action on the merits for the originally presented invention recited in claim 2, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 require “reducing a level of foaming by at least 10%,” and further recite a particular method by which a level of foaming in the reactor is determined (see last three paragraphs of claim 1). 
In a first interpretation, the recitations pertaining to the method by which a level of foaming in the reactor “is determined” are intended to be positively recited method steps which must be performed in order to meet the process recited in the claims. According to this first interpretation, in order for a process to meet the claimed method, an industrial scale comparative “similar” polycondensation which does not include C1-C7 linear acid must actually be performed along with the positively recited industrial scale polycondensation which does include the C1-C7 linear acid).
In a second interpretation the recitations pertaining to the method by which a level of foaming in the reactor “is determined” are intended to be part of the recitation of an inherent property (level of foaming) of the polycondensation reaction, and a particular reduced foaming level must be met in order for a process to meet the claims. In other words, a single polycondensation reaction carried out in a single reactor of reactants which include the C1-C7 linear acid at the recited temperature and pressure would meet the claims if the maximum height of foaming observed during the polycondensation is a height which, if compared to a maximum of a height of foaming measured in a similar reaction which does not include the C1-C7 linear acid, would be reduced by at least 10%. According to this second interpretation, a comparative industrial scale polycondensation which does not include the C1-C7 linear acid does not necessarily need to be performed along with the positively recited industrial scale polycondensation process which does include the C1-C7 linear acid in order for a process to inherently meet the claimed method). 
Given that there are at least two different interpretations of the claims as set forth above, the scope of claims 1 and 10 (and further including dependent claims which depend from claim 1) is unclear. For examination purposes, the second interpretation set forth above is deemed a substantially more reasonable interpretation in light of the specification and original claims. Therefore, the claims have been interpreted according to the second interpretation above. 

Claim Rejections - 35 USC § 103
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (WO 2012/173105; machine translation previously provided by Applicant cited herein) in view of Briffaud et al (US 2011/0195215) and Blondel et al (EP 1505099; included machine translation cited herein).
As to claims 1, 3-5, and 8-10, Imai exemplifies [0047, example 1] a process for preparing a semiaromatic copolyamide by polymerization of 11-aminoundecanoic acid (a C11 amino acid), decamethylenediamine (i.e., 1,10-decanediamine) and terephthalic acid. The resulting copolyamide is 11/10.T.  Acetic acid (a linear C2 aliphatic acid) is included as a terminal regulator, and therefore, Imai discloses a process wherein acetic acid is added to a reaction medium comprising the amino acid, decanediamine and terephthalic acid. Acetic acid is in a weight proportion of 0.1% relative to all constituents in the reactor, which falls within the range recited in claim 10. [calculation: 40 g acetic acid/40229 g total constituents]
The process exemplified by Imai includes a polycondensation reaction in a pressure reaction vessel at 290 C (i.e., within the presently claimed range of 290-300 C) at a pressure of 3 MPa (equivalent to 30 bar, i.e., within the presently claimed range of up to 30 bar) to obtain a “low-order condensate” (i.e., oligomer). Imai’s exemplified polymerization process further includes continuing the polycondensation in an extruder. 
However, in the broader disclosure [0034], Imai teaches that the polymerization method “is not particularly limited.” Imai discloses a method wherein once an oligomer is prepared, the polymerization is advanced in a separate process by an extruder (i.e., the type of method exemplified in [0047]). Imai also discloses an alternative method wherein the raw material charging to the polymer preparation proceeds in a continuous process. Imai does not provide specific reaction conditions or examples for alternative processes, and therefore, Imai fails to specifically teach a process as recited wherein the polycondensation reaction is completed in the first reaction vessel, including lowering the pressure to atmospheric or below prior to completion of the reaction.
Like Imai, Briffaud discloses a process for preparing a polyamide according to the formula A/10,T (abstract), [0063]. Briffaud teaches that there are several processes for preparing such semi-aromatic polyamides [0072], and discloses several embodiments, including an embodiment (similar to Imai’s example) wherein an oligomer/prepolymer is first obtained under pressure, and then the prepolymer is removed from the reactor for a second step under atmospheric pressure or below in an extruder [0091-96]. Briffaud also discloses an alternative embodiment wherein the process comprises a single step of reaction between the monomers [0075], and wherein the reactor is maintained under pressure, then pressure is gradually released for further reaction at atmospheric pressure [0075-79]. Briffaud exemplifies such a process, wherein the reactants are introduced into a reactor, and polycondensation is performed at 220-260 C under 20 bar pressure, and the pressure is gradually brought to atmospheric pressure before completion [0177]. Also like Imai, Blondel discloses production of 11/10.T, and exemplifies loading the monomers into a reactor, heating at 270 C at 20 bar, and then relaxing to atmospheric pressure in 2 hours, all in the same reactor (p 9, example 1). 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced in the above discussion, Imai exemplifies a method which differs from the claimed method by carrying out the step of reaction under pressure and the subsequent step of reaction under atmospheric pressure or below in separate reactors, rather than in a single reactor. However, as evidenced by Briffaud and Blondel, one having ordinary skill in the art would have known that the two substeps of the polycondensation reaction to form polyamide 11/10.T (i.e., the first substep under elevated pressure to produce a prepolymer and the second substep to advance polymerization) could be suitably performed either in separate reactors or a single reactor, and the result of utilizing either type of method (obtaining a desired polyamide product) would have been predictable. Furthermore, one having ordinary skill in the art would have generally been motivated to consolidate a two-reactor process into a single reactor for instances where space and/or equipment is limited.  
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a polycondensation reaction of decamethylenediamine, terephthalic acid, 11-aminoundecanoic acid and acetic acid to form polyamide 11/10.T comprising a first substep with heating to 290 C and 30 bar to produce an oligomer and a second substep with further heating to advance polymerization, as disclosed by Imai, by substituting Imai’s exemplified second substep in a separate reactor (extruder) for a second substep (as taught by Briffaud or Blondel) wherein pressure is gradually released to atmospheric pressure or below for advancement of polymerization in the same reactor as the first substep.
With regard to the recitation that the process is “industrial scale.” 
The present claims and specification do not provide an explicit definition of “industrial scale.” Imai exemplifies a process wherein over 22 kg of monomers (diamine, diacid, aminocarboxylic acid) are polymerized. The quantities of monomers polymerized in Imai’s examples are considered sufficient to provide a quantity of polymer which would be suitable for a commercial process, and therefore, the scale of the process disclosed by Imai is encompassed by the presently recited term “industrial scale.”
Alternatively, if the scale of the polymerization exemplified by Imai is deemed to be outside the scope of “industrial scale:”
 Imai teaches that the copolymer is highly satisfactory and suitable as a member for solar cells [0055]. The person having ordinary skill in the art would have recognized that, for a copolymer to be useful for a commercial application, the copolymer must be produced in commercial scale quantities. Therefore, given Imai’s disclosure of a commercial application for the disclosed copolymer (i.e., for solar cell manufacture), the person having ordinary skill in the art would have been motivated to prepare Imai’s copolymer on a commercial scale in order to provide a commercially viable quantity of product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an 11/10.T copolyamide from aminoundecanoic acid, decanediamine, terephthalic acid and acetic acid, as suggested by modified Imai, by scaling up the quantity of the reaction medium and size of the reactors to a commercial (industrial) scale.  
With regard to the recitation that the process is “for reducing foaming,” and the recitation that the level of foaming is reduced by at least 10%, as determined by comparing the maximum height of reaction medium relative to a maximum height of reaction medium in a similar process which does not include the aliphatic acid: 
Modified Imai suggests a process utilizing acetic acid which is substantially the same as the process described in the instant specification and claims. The instant specification (see comparative example with stearic acid and example 1 with acetic acid) shows that, for a process which is substantially the same as the process suggested by modified Imai (i.e., reaction medium including sodium hypophosphite and water, same monomers, substantially the same temperature and pressure conditions), the use of stearic acid instead of acetic acid causes a substantial increase in the level of foaming in the reactors. Given that Imai suggests a polymerization which utilizes acetic acid and which is substantially the same as the process in the instant specification, and given that the instant specification shows that use of acetic acid is not associated with the increased levels of foaming which occurs in a similar process without acetic acid, there is reasonable basis to conclude that the level of foaming in the industrial scale preparation of an 11/10.T copolyamide utilizing acetic acid, as suggested by modified Imai, is substantially the same as the level of foaming in instant example 1, and is therefore reduced to a level as recited in present claims 1 and 8.
As to claim 2, there is no antifoam utilized in the process exemplified by Imai [0047].

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered.
With regard to the rejection under 35 USC 112:
The examiner agrees with Applicant (see remarks on pp 8-12) that, in view of the amendments to the claims, the previously set forth rejections under 35 USC 112 have been overcome. However, the claims as amended remain indefinite for the reasons set forth in the new rejection under 35 USC 112(b) above.
With regard to the rejection under 35 USC 103 over Imai:
Applicant argues (pp 12-13) that in view of Imai’s exemplified process, there is no disclosure in Imai of a polycondensation reaction performed as a single step in a reactor, as presently recited in the amended claims. The examiner agrees that the process recited in the amended claims is not exemplified in Imai. However, as set forth in the new rejection above, a process as presently recited is suggested by Imai in combination with Briffaud and Blondel.
Applicant’s arguments with regard to new claims 11-12 are moot as the claims are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766